         Case 4:21-mc-80017-PJH Document 34 Filed 07/26/21 Page 1 of 2




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:              Northern District of California

U.S. District Court case number: 4:21-mc-80017-PJH

Date case was first filed in U.S. District Court: Jan. 25, 2021

Date of judgment or order you are appealing: July 13, 2021
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
Forbes Media LLC; Thomas Brewster




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Reporters Committee for Freedom of the Press

1156 15th Street NW, Suite 1020

City: Washington                              State: DC               Zip Code: 20005

Prisoner Inmate or A Number (if applicable):

Signature Katie Townsend                                                Date           07/26/2021

     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 4:21-mc-80017-PJH Document 34 Filed 07/26/21 Page 2 of 2




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Forbes Media LLC; Thomas Brewster


Name(s) of counsel (if any):
Katie Townsend; Grayson Clary; Jean-Paul Jassy; Elizabeth Holland Baldridge



Address: 1156 15th Street NW, Suite 1020, Washington, DC 20005
Telephone number(s): (202) 795-9300
Email(s): ktownsend@rcfp.org
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
United States


Name(s) of counsel (if any):
William Frentzen; Catherine Alden Pelker



Address: 450 Golden Gate Avenue, Box 36055, San Francisco, CA 94102
Telephone number(s): (415) 436-6959; (202) 514-1026
Email(s): william.frentzen@usdoj.gov; catherine.pelker@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
